UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


CENTURY SURETY COMPANY,

                        Plaintiff,

     vs.                                                  Case No. 1:16-cv-02075

MISSION DESIGN & MANAGEMENT, INC.,
THE WALSH COMPANY, LLC, BAKERS
DOZEN PARTNERS LLC,
EMM GROUP HOLDINGS LLC, BOWERY
AT SPRING PARTNERS, LP, JUAN MAURISACA and
JAIME GUICHAY GUERRERO,

                       Defendants.


              NOTICE OF MOTION FOR SUMMARY JUDGMENT

MOVING PARTY:                   Plaintiff, Century Surety Company.

RELIEF SOUGHT:                  Summary Judgment pursuant to Rule 56.

SUPPORTING PAPERS:              Affidavit of Keri Yaeger, sworn to April 20, 2018, with
                                exhibits; Declaration of Dan D. Kohane dated April 20,
                                2018, with exhibits; Rule 56.1 Statement; and
                                Memorandum of Law.

RESPONDING PAPERS:              Pursuant to the Local Rules and/or this Court’s expressed
                                preferences.

REPLY PAPERS:                   Century intends to file and serve reply papers.

DATED:     Buffalo, New York                   Respectfully submitted,
           April 20, 2018
                                               HURWITZ & FINE, P.C.

                                               By: /s/ Dan D. Kohane
                                               Dan D. Kohane, Esq.
                                               Attorneys for Plaintiff, Century Surety
                                               Company
                                               1300 Liberty Building
                                               Buffalo, New York 14202
                                               (716) 849-8900
                                          1
